Citation Nr: 1829301	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-16 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent prior to July 20, 2015 for bilateral hearing loss disability.

2.  Entitlement to a rating in excess of 20 percent from July 20, 2015 to May 16, 2016 for bilateral hearing loss disability.

3.  Entitlement to a rating in excess of 30 percent after May 16, 2016, for bilateral hearing loss disability.

4.  Entitlement to a rating in excess of 10 percent prior to October 6, 2016 for bilateral knee degenerative joint disease with right knee anterior cruciate ligament tear status post-surgery and left knee medial meniscus tear status post-surgery (limited motion).  (Entitlement to separate evaluations for each knee as an implied issue).

5.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease status post-surgical repair, anterior cruciate ligament effective October 6, 2016 (limited motion). 

6.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease status post-surgical repair, medial meniscus tear, effective October 6, 2016 (limited motion). 

7.  Entitlement to a separate evaluation for post-operative meniscus repair left knee (code 5258 or 5259).

8.  Entitlement to an initial rating in excess of 0 percent for right ankle bone cyst status post excision and bone grafting prior to October 18, 2016.
 
9.   Entitlement to a rating in excess of 20 percent for right ankle bone cyst status post excision and bone grafting after October 18, 2016. 

10.  Entitlement to an initial rating from in excess of 0 percent for left Achilles tendonitis prior to October 18, 2016.

11.  Entitlement to a rating from in in excess of 10 percent for left Achilles tendonitis after October 18, 2016.


REPRESENTATION

Veteran represented by:	Robert F. Kampfer, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from September 1983 to September 2012. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before the undersigned Veterans Law Judge in a hearing; the transcript of the hearing is associated with the record. 

The Veteran has separately been rated knee for instability, both left and right, and these ratings are not currently on appeal.  The Board will not discuss findings regarding the knee instability.

The issue of left Achilles tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period prior to July 16, 2015, audiological testing showed the Veteran's hearing acuity was level I in right and level II in left.

2.  For the period from after July 20, 2015 to May 2016, audiological testing showed the Veteran's hearing acuity was level VII in right and level VI in left.

3.  For the period after May 16, 2016, audiological testing showed the Veteran's hearing acuity was VIII in right and V in left. 

4.  For the period prior to October 6, 2016, bilateral knee degenerative joint disease is manifested by degenerative arthritis established by X-ray with full range of motion.  There was pain on use in each knee.

5.  For the period effective October 6, 2016, the Veteran's right knee degenerative joint disease showed limitation of extension  to 10 degrees and with flexion to 120 degrees or greater.

6. For the period effective October 6, 2016, the Veteran's left knee degenerative joint disease showed limitation of extension to 10 degrees and with flexion to 120 degrees or greater.

7.  The Veteran's left knee status post meniscectomy is assigned the maximum schedular rating, 10 percent (DC 5259).

8.  For the period prior to October 2016, right ankle bone cyst is manifested by marked limitation of motion.

9.  Right ankle bone cyst is manifested by no more than a marked amount of limitation of motion without ankylosis.


CONCLUSIONS OF LAW

1.  For the period prior to July 16, 2015, the criteria for a disability rating for bilateral hearing loss in excess 0 percent has not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  For the period from July 20, 2015, the criteria for a disability rating for bilateral hearing loss of 30 percent, but no higher, has not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  For the period prior to October 6, 2016, degenerative joint disease of the right knee was 10 percent disabling.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2017).  

4.  For the period prior to October 6, 2016, degenerative joint disease of the left knee was 10 percent disabling.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2017).

5.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

6.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

7.  Left knee post-operative status meniscus is 10 percent disabling.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2017).

8.  For the period prior to October 18, 2016, right ankle bone cyst was 20 percent disabling.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

9.  The criteria for an evaluation in excess of 20 percent for right ankle bone cyst have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In October 2016, the Board remanded the claim in order for new VA records or examination(s) to be obtained; for a new examination of the knees in order to assess pain in ranges of motion with testing in passive, active, weight bearing, and non weightbearing; and for an examination to determine if there were symptomatic residuals of the left knee surgery.  For the issues being decided here, all of the preceding tasks were accomplished.  The Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

For the issues being decided below, the Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

With respect to the Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the Veteran's claim.  These actions complied with any duties owed during a hearing.  38 C.F.R. § 3.103.


Ratings Principals

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see Hart v. Mansfield, 21 Vet. App. 505 (2007). The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Bilateral Hearing Loss Rating

The "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations."  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

To evaluate the degree of disability from hearing impairment, the rating schedule assigns Roman numeral designations, from I through XI.  Generally, the Roman numerals are assigned based on the puretone threshold average and the percent of speech discrimination.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2017).  On Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), the puretone threshold average is located along a horizontal axis and the percent of speech discrimination is located along a vertical axis.  38 C.F.R. § 4.85, Table VI (2017).  For each ear, the intersection of the puretone threshold average and the percent of speech discrimination on this table results in a Roman numeral designation.  The Roman numerals are then matched based on the "better" ear and the "poorer" ear on Table VII ("Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)") to produce a disability rating percentage under Diagnostic Code 6100.  Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a)-(b).

The Veteran's hearing loss disability is rated 0 percent (noncompensable) from October 2012 (separation), 20 percent from July 2015, and 30 percent from May 2016.  He seeks a higher rating.

The Veteran has been assessed with bilateral sensorineural hearing loss.  See, e.g., May 2012.  Here, the disability has changed in severity and a staged rating is warranted.  We also not that the testimony was to the effect that his acuity had been changing.  Consistent with testimony and objective evidence, a staged rating is warranted.

October 2012 to July 2015

The Veteran had a VA examination in May 2012.  In the audiological results section of the examination, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Right
40
60
55
55
Left
50
50
60
60

The average decibel loss is 58 in the left ear and 53 in the right ear.  Right ear speech discrimination was 98 percent and left ear speech discrimination was 96 percent.

A private audiology examination, undertaken on referral from the VA, is dated in October 2013.  However, the cover sheet is dated May 2014 and was received by the VA in September 2015.  This examination found audiological results, in puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
Right
50
55
55
65
Left
50
55
50
65

Right ear average is 56 and left ear is 55.  CMC word recognition score was 84 percent in left ear and 72 in right ear. 

A February 2014 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ) found audiological results, in puretone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
Right
45
55
55
55
Left
50
50
60
60

Average in the left ear was 57.5 and right ear was 52.5 (rounded up to 58 and 53).  Speech discrimination was 96 percent in both ears.

The October 2013 private examination is conflict with the findings of the VA examinations before and after.  The Veteran's examinations prior to and after the private examination show much better hearing, specifically, the speech discrimination scores were basically the same in February 2014 and May 2012.  More weight is given to the two VA examinations, which are consistent with each other, than to the contrasting private examination.  The private examination showed much worse speech discrimination, was received several years after it was done, and could be misdated, as it shows findings consistent with later examinations outlined below.  These two VA examinations show hearing acuity at level II and I, in the left and right respectively and would entitle the Veteran to a noncompensable rating.

Therefore, the Veteran is entitled to a 0 percent rating for the period from October 2012 to July 2015. 

July 2015-May 2016

The Veteran had a VA examination in July 2015.  In the audiological results section of the examination, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Right
50
65
65
70
Left
60
65
70
70

Left ear speech discrimination was 72 percent and right ear was 68 percent.  Right ear average was 63 and left ear was 66.

The Veteran had a VA contractor examination in March 2016, the results, in puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Right
60
70
75
75
Left
60
70
70
75

Right ear average was 70 and left ear was 69.  Right ear speech recognition was 65 in the right ear and 70 percent in the left.

For the above period, the Veteran's most beneficial findings (i.e., the worst) is the March 2016 examination, in which the Veteran results were equal to numerals VI (left) and VII (right) using Table VI (Table VIa gives a V and VI and is less beneficial to the Veteran) which gives a 30 percent rating.  The Veteran is entitled to an increased rating to 30 percent for this period.

After May 2016

A second, May 2016 VA contractor examination gave the following results, in puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Right
55
65
60
65
Left
55
55
55
60

Left ear speech discrimination was 68 percent and right ear was 56 percent.  Left ear average was 56 and right ear average was 61.

Use of the tables as described above results for this period gives the Veteran a Roman Numerals V (left) and VIII (right) (per Table VI), entitling the Veteran to a 30 percent rating. 

Based on a careful review of all the evidence, the Veteran is entitled to a 30 percent rating from July 2015 forward.  However, the Board finds that no further percentage rating increase for the Veteran's service-connected bilateral hearing loss is warranted and the current ratings are appropriate for the first and third periods on appeal.

To the extent that the Veteran, his wife, and daughter have submitted lay statements and the Veteran spoke about his hearing loss at the Board hearing, the Board has considered these statements.  This evidence is competent.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals since the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As laypeople, they are competent to report difficulty with the Veteran's hearing; however, they are not competent to assign particular speech recognition scores or puretone decibel reading to his current acuity problems.  As indicated above, ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry records.  See Lendenmann, supra.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms warrant a 0 percent rating for hearing loss prior to July 2015 and 30 percent after July 2015.  The Veteran's symptoms have not more nearly approximated the criteria for a higher rating for both periods.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims for an initial rating higher than 0 percent and 30 percent must be denied

Bilateral Knee Degenerative Joint Disease

The bilateral knee disability is rated under diagnostic code 5003 to October 6, 2016 and under diagnostic code 5260 after October 6, 2016.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).

Prior to October 6, 2016

DC 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 

Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, DC 5003.

VA treatments note relevant treatment and history, but do not provide the relevant information for rating purposes.  Therefore, the focus is on the examinations outlined below.

The Veteran was discharged from the military in October 2012.  His rating for the first period on appeal is based on a pre-discharge VA examination in June 2012.  The Veteran had an ACL tear right status post-surgery, medial meniscus tear left knee status post arthroscopic surgical and degenerative arthritis of the bilateral knees.  The Veteran denied flare-ups.  Ranges of motion were full (to the greatest extent listed for all testing) and with no limitation due to painful motion in either knee.  Repetitive use testing motion (three repetitions) showed the same ranges of motion.  Muscle strength testing and joint stability testing were normal.  The only other abnormal findings was that the Veteran had left medial meniscus tear with repair.  

Imaging studies showed left degenerative or traumatic arthritis.  Findings were "[t]here is prior ACL reconstruction, with a bone staple in the lateral femoral metaphyses.  There is mild tricompartmental degenerative osteophyte formation.  There is a mild joint effusion, but no fracture or dislocation.  There are no suspicious lytic or sclerotic lesions.  Impression: Joint effusion without fracture."  Imaging studies for the right knee showed "evidence of bilateral ACL repair.  There is moderate right and mild left osteoarthritis of the knees.  There is no displaced fracture."  Impression was arthritis.  Functional impairment was the Veteran was "unable to perform work duties that require knee bending, prolonged walking[,] or any running."

A VA examination in February 2014 noted the same diagnosis as before, but with both left and right knee arthritis.  The Veteran reported leg stiffness when seating or driving for too long, with right knee occasionally swelling.  Left knee was "loose" and "painful" with the anteromedial knee as pain center.  All the examinations findings were the same as the prior examination.  The Veteran denied flare-ups.  Ranges of motion were full (to the great extent listed for all testing) and with no limitation due to painful motion in either knee.  Repetitive use testing motion (three repetitions) showed the same ranges of motion.  Muscle strength testing and joint stability testing were normal.  Other findings section noted normal gait, balance, can stand on both legs and tiptoes, able to heel walk, toe walk, and tandem gait.  The Veteran easily could climb on examination table and change position.  Imaging studies showed both degenerative arthritis in both knees.  The remarks section noted full active and normal ranges of motion, with X-ray findings of mild OA, but with no abnormalities.  There were no additional limitations due to pain, weakness, fatigability, or incoordination noted by the examiner.

The Veteran was assigned a 10 percent rating from October 2012 to October 6, 2016 for degenerative arthritis of the bilateral knees.  During this time frame, the Veteran complained of pain.  In addition, prior to separation, there was a report that he was limited in certain activities.  Based upon the service records and credible testimony, we are unconvinced that the Veteran became worse on October 6, 2016.  Here, there is adequate evidence of pathology in each knee and pain on use.  Therefore, a 10 percent evaluation for each knee is warranted.  38 C.F.R. § 4.59.  To the extent that an evaluation in excess of 10 percent is sought for limited motion, such is addressed in the next section.



10 Percent

The Veteran has now been assigned a uniform 10 percent evaluation for each knee based on painful/limited motion.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  DC 5260 provides for the assignment of a noncompensable rating when flexion is limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A rating of 20 percent is appropriate when leg flexion is limited to 30 degrees, and a rating of 30 percent is warranted when flexion is limited to 15 degrees.  Id. 

Diagnostic Code 5261 assigns evaluations based on limitation of extension.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is assigned when extension is limited to 10 degrees.  Limitation to 15 degrees merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, DC 5261.

The Veteran submitted a Knee and Lower Leg DBQ filled out by a physician and dated in October 2016.  In the Knee and Lower Leg DBQ, the doctor reported bilateral knee anterior cruciate ligament tear, left knee posterior ligament tear, bilateral knee joint osteoarthritis, and bilateral knee instability.  Right knee flexion was to 120 degrees, extension to - 8 degrees, left knee was to 125 degrees, - 3 degrees extension.  Pain was listed as due to arthritis, but with no additional limitations of motion listed.  There were additional symptoms bilaterally in the following sections: less than normal ranges of motion, pain on movement, deformity, and instability of station.  Bilateral knee pain was noted, but with no additional limitation of motion listed.  The Veteran was noted to use a brace regularly and constantly and knee stabilizers.  Right knee strength was normal, but the doctor checked yes for muscle atrophy.  The examiner checked "ankylosis" left and right side "favorable angle in full extension or in slight flexion between 0 and 10 degrees."  There was moderate recurrent subluxation and lateral instability left and right, except for the left subluxation was "severe."  The examiner stated there was "varus deformities" in both knees.  The examiner noted crepitus in both knees and degenerative arthritis in both knees.  

The Veteran had a VA examination in November 2016 of the knees and lower legs.  The examiner noted flexion to 130 degrees in the right knee, 140 to -10 degrees extension, with pain posterior knee, mild, due to condition, and no evidence of crepitus.  Flexion in the left knee was to 130 and extension was 140 to 0 degrees, there was pain on weight bearing, medial knee, mild, no evidence of crepitus.  The Veteran was able to do three repetitions with no additional loss of motion in both knees.  Muscle strength was normal.  The Veteran had no ankylosis.  Imaging studies showed degenerative arthritis with no other findings.  Functional impact was "moderate impact on distance walking, prolonged standing, lifting and carrying."  The Correia responses were "[o]nset of pain is the same for passive and active ROM and for weight bearing and non-weight bearing.  Veteran indicates that for the right knee there is no pain on simple ROM testing.  For the left knee, extension at -10 causes pain, relieved again by flexion."  The Veteran also had meniscal pain.

As to the finding of ankylosis made by the doctor who submitted the October 2016 examination, such a finding is not supported by the evidence of record.  The X-rays referenced in the November 2016 VA examination did not report ankylosis and no ankylosis was noted.  The October 2016 examination, also states that the examiner did not review the file until the following month after it was signed.  In the section regarding diagnostic testing, there is a note of traumatic arthritis in both knees, but no findings relevant to ankylosis.  Additionally, the examination does not diagnose ankylosis on the first page of the examination report.  It is apparent that X-ray diagnostic testing did not show ankylosis, according to the October 2016 examination itself.  There is no indication regarding how a diagnosis of ankylosis was made (X-rays, etc.).  Therefore, the evidence reflects affirmative findings of no ankylosis, and no other medical evidence of record reflects any such limitation due to ankylosis.  To the extent the October 2016 examination reports otherwise, it is in error.

A 10 percent evaluation has now been assigned for each knee.  The 10 percent evaluation contemplates periarticular pathology productive of painful motion.  It is also consistent with limitation of extension to 10 degrees.  A higher evaluation may be assigned for the functional equivalent of limitation of extension to 15 degrees.  A separate evaluation may be assigned for compensable limitation of flexion.  Here, separate evaluations have been assigned for instability or subluxation.  In addition, a separate evaluation may be assigned for meniscus pathology (per the Court).

The Veteran has ranges of motion with limitation of extension to 10 degrees.  The evidence of record does not indicate that the arthritis of the bilateral knee disability warrants a rating in excess of 10 percent.  He has neither limitation of flexion to 45 degrees nor limitation of extension to 15 degrees in either knee.  The provisions of 38 CFR §§ 4.40  and 4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca v. Brown and Mitchell v. Shinseki have been considered and are not warranted.  The evidence of record for the knees shows no evidence supportive of a higher rating.  

Here, we have specifically considered the Veteran's testimony.  We find the testimony credible, but the testimony does not establish a restriction in remaining functional flexion or extension as to warrant a higher evaluation.  To the extent that the diagnostic code has been amended, it is clear that the AOJ assigned the evaluation based on painful motion.  Here, Code 5261 more accurately reflects the correct pathology and impairment.

Code 5259

The court has established that meniscus pathology should be rated separately.  Since the Veteran is post-operative status, the only applicable code is 5259 and a 10 percent evaluation is granted based upon his credible testimony.

Right Ankle Bone Cyst

The right ankle bone cyst is rated under diagnostic code 5271.  Under Diagnostic Code 5271, a 10 percent rating contemplates moderate limitation of motion.  In order to warrant a higher, 20 percent rating, marked limitation of motion is required.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The pre-discharge VA examination in October 2012 diagnosed right bone cyst of the ankle.  He reported pain, especially with weather changes and right heel pain and intermittent right heel pain with repeated stair climbing.  He did not take any medication and denied flare-ups.  Range of motion testing for his ankles were all at the maximum ranges of motion, with no pain, and with no additional limitation following repeat testing.  Muscle strength testing was normal.  The Veteran had scaring under 39 square cm (6 square inches).  Imaging studies showed right osteochondritis dissecan lesion/bone cyst and there were no other abnormal findings.  Impression was "Routine views of the right ankle demonstrate no evidence of a fracture or dislocation.  The ankle mortise joint appears intact.  There is no evidence of arthritic or inflammatory change."

The February 2012 VA examination showed ankles had ranges of motion were full (to the greatest extent listed for all testing), with normal muscle strength, no joint instability, ankylosis, or other findings (except scaring, less than 6 square inches)

The Veteran was assigned a noncompensable rating from October 2012 based on no compensable symptoms, as the Veteran did not have any pain or limitation of motion.  Other findings during this period include normal gait, balance, and can stand on both legs and tiptoes, able to heel walk, toe walk, and tandem gait.  The examiner noted the Veteran could easily climb on examination table and change position.  Diagnostic testing showed right osteochondral lesion of medial talar dome.  There were no additional limitations due to pain, weakness, fatigability, or incoordination noted by examiner. 

Generally, the evidence would support no more than a non-compensable evaluation.  However, the Veteran presented credible testimony, thus resulting in an examination that confirmed his lay evidence.  Here, a uniform evaluation is warranted and a 20 percent evaluation is warranted prior to October 18, 2016.

Effective October 18, 2016

The Veteran was assigned a 20 percent rating from October 2016 onward.

An October 2016 Ankle Conditions DBQ from his VA doctor (different from the BDQ mentioned above in the knee section).  The examiner reported right side ankylosis in the ankylosis section, including in plant flexion at 25 degrees and at dorsiflexion at 0 degrees and with poor weight-bearing position.  

There is a VA Ankle Conditions DBQ dated in November 2016.  It reported difficulty on uneven terrain, difficulty with distance walking, and prolonged standing.  The Veteran's right ankle dorsiflexion of 0 to 0 degrees and plantar 0 to 25 degree with no additional loss of function or range of motion after three       repetitions.  Pain limited functional ability with repeated use, but with no loss of motion.  The Veteran did not have flare-ups.  Strength was 4/5 in dorsiflexion and 5/5 in lantar flexion with no muscle atrophy.  Diagnostic testing showed arthritis, but no report of ankylosis, and no other findings.  The ankylosis section was left blank.  In response to a question asked by the Board regarding a change in diagnosis, the examiner reported "[r]ecent imaging shows only mild early degenerative changes."

The Board notes that the October 2016 examination reported ankylosis.  However, this is inconsistent with the diagnosis section, which did note ankylosis of the ankle and the diagnostic testing section, which notes "no" for significant findings or results, except for right degenerative arthritis.  Therefore, with no indication regarding how a diagnosis of ankylosis was made.  Therefore, the evidence of records supports a finding that the Veteran does not have ankylosis.

The Board notes that a 20 percent evaluation is the maximum available under Diagnostic Code 5271.  In reaching this finding, the Board acknowledges the Court's finding in Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016).  However, as the Veteran is currently in receipt of the maximum evaluation for limited motion under the applicable diagnostic code, a new examination of this ankle would not benefit the Veteran. 

As no higher schedular rating is available under the current assigned diagnostic code, an increased schedular rating is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board has also considered whether higher evaluations are available under other provisions of the code.  The only other rating for the ankle that his higher is for ankylosis, which is not warranted here.  Here, the right ankle bone cyst not shown to involve any other factor that would warrant evaluation of the disability under other provisions of the rating schedule.  The claim for an increase for the second period on appeal for the right ankle is denied.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have more nearly approximated the criteria for a 20 percent (prior to October 2016) and 20 percent (after October 2016).  The Veteran's symptoms have not more nearly approximated the criteria for a higher rating for each period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims for an initial rating higher than 20 percent must be denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
ORDER

Entitlement to an initial rating in excess of 0 percent prior to July 20, 2015 for bilateral hearing loss disability is denied.

Entitlement to an initial rating of 30 percent from July 20, 2015 to May 16, 2016 for bilateral hearing loss disability, but no higher, is granted.

Entitlement to an initial rating in excess of 30 percent after May 16, 2016, for bilateral hearing loss disability is denied.

Prior to October 6, 2016, a 10 percent evaluation for left and right knee degenerative joint disease each is granted

A separate 10 percent evaluation for left knee post-operative meniscus repair is granted.

Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease status post-surgical repair, anterior cruciate ligament is denied.

Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease status post-surgical repair, medial meniscus tear is denied. 

A 20 percent evaluation for right ankle bone cyst status post excision and bone grafting prior to October 18, 2016 is granted.
 
Entitlement to a rating in excess of 20 percent for right ankle bone cyst status post excision and bone grafting is denied.


REMAND

The left Achilles tendonitis is rated based on limitation of motion under Diagnostic Code 5271, limited motion of the ankle.

The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2017) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions and, where possible, on the opposite joint if not damaged.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his left ankle.  The claims folder must be made available to the examiner and pertinent documents should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Request that the examiner provide an assessment of the severity of the left ankle that includes examination and range of motion testing in weight-bearing, and nonweight-bearing, passive and active ranges of motion testing of the left ankle and the opposite joint.  

The examiner should be asked to note any additional functional loss, including in terms of additional degrees of limitation of motion (to the extent feasible) due to any weakened movement, excess fatigability, incoordination, or pain on use.  

If flare-ups are reported or noted, the examiner should likewise note any additional functional limitation.  If flare-ups are not present at the time of the examination, the examiner is requested to elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record or explain why he or she cannot do so.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2. Readjudicate the claim.  If any benefits sought remain denied, the AOJ should provide the Veteran and the representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


